Opinion issued January 15, 2015




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-14-00883-CV
                           ———————————
                 IN RE CHENIERE ENERGY, INC., Relators



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      On December 19, 2014, counsel for relator Cheniere Energy, Inc. filed a

letter indicating Cheniere has settled all issues in the underlying court case, and

therefore this mandamus proceeding has been resolved.        Although no formal

motion to dismiss has been filed, more than 10 days have passed and no party has

responded to the December 19, 2014 letter.

      Accordingly, we dismiss the petition for writ of mandamus as moot.
                                 PER CURIAM

Panel consists of Justices Keyes, Higley, and Brown.




                                        2